Citation Nr: 1314814	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from September 1966 to September 1969 and from October 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In a February 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking service connection for PTSD; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of whether service connection is warranted for PTSD.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  38 C.F.R. § 20.204(a).

In a February 2013 statement, received at the RO, the Veteran noted that he was withdrawing his appeal with respect to the issue of entitlement to service connection for PTSD.  The appellant has therefore withdrawn his appeal in the matter.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter, and it must be dismissed.


ORDER

The appeal in the matter of service connection for PTSD is dismissed.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


